        Case 1:17-cv-00174-CRK Document 132                Filed 01/25/21     Page 1 of 2




                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HONORABLE CLAIRE R. KELLY, JUDGE

                                 )
UNITED STATES,                   )
                                 )
    Plaintiff,                   )
                                 )
    v.                           )                Consol. Court No. 17-00174
                                 )
MAVERICK MARKETING, LLC, ET AL., )
                                 )
    Defendants.                  )
                                 )

                                       STATUS REPORT

        Pursuant to the Court’s Order dated January 5, 2021, Defendant, Good Times USA, LLC,

respectfully submits this Status Report on behalf of the parties.

        On January 25, 2021, the undersigned requested the consent of all parties to this extension.

Stephen C. Tosini, counsel for the Plaintiff, consented on January 25, 2021. T. Randolph Ferguson,

counsel for AAIC, consented on January 25, 2021. Jerry Wiskin, counsel for Hanover Ins. Co.,

consented on January 25, 2021. Rhonda Anderson, counsel for Gateway and third-party

defendants, consented on January 25, 2021. Gary Wilson, counsel for State Farm, consented on

January 25, 2021. And Barry Boren consented on behalf of Maverick and Kebuth on January 25,

2021.

        Since our last report of January 4, 2021, the parties have continued to work diligently to

finalize the settlement of this matter. Settlement agreements are in agreed form between: the

Government and Good Times USA, the Government and Gateway, AAIC and Good Times USA,

Hanover and Good Times USA, Hanover and Gateway & certain third-party defendants, and State

Farm and Good Times USA; these agreements are ready for signature. The Government is
        Case 1:17-cv-00174-CRK Document 132                Filed 01/25/21      Page 2 of 2




finalizing the terms of agreements with the sureties, Maverick and Kebuth. And, AAIC and State

Farm are finalizing their agreements with Maverick, Kebuth, and certain third-party defendants.

Despite the parties’ efforts, February 1, 2021, likely will not allow sufficient time to complete the

process of finalizing the terms of and executing agreements and filing the documents envisioned

by the agreements, and thus, a further extension of the stay is warranted.

       Accordingly, we respectfully request that the Court extend the current stay until February

22, 2021. The parties intend to file a status report apprising the Court of the status of finalizing

settlement on February 16, 2021, if settlement has not been reached.

Respectfully Submitted,

/s/ Mark A. Loyd
Mark A. Loyd, Esq. - Ky. Bar 88976
Dentons Bingham Greenebaum LLP
101 South Fifth Street, Suite 3500
Louisville, KY 40202
(502) 587-3552
mark.loyd@dentons.com
Attorney for Defendant,
 Good Times USA, LLC

January 25, 2021




                                                 2
